Citation Nr: 1522903	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for muscle injury due to left thigh gunshot wound with compound fracture of femur.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an initial compensable evaluation for scar residual of laceration to left calf.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

In a May 2015 Informal Hearing Presentation the Veteran's representative attempts to raise a claim of Clear and Unmistakable Error (CUE) in prior RO rating decisions.  Per recently amended regulations, this is considered a request for an application form for benefits and not a complete claim.  See 38 C.F.R. §§ 3.155, 3.160(a).  Of note, a complete claim must be on the form prescribed by the Secretary.  Appropriate action should be taken by the RO.  The Veteran and his representative have the option of submitting a complete claim in accordance with 38 C.F.R. § 3.160(a) prior to any action by VA.


FINDINGS OF FACT

1.  The residuals of a gunshot wound of the left thigh involved a compound fracture to the left femur, the residuals of which consist of evidence of atrophy of the vastus lateralis and vastus medialis in addition to the presence of multiple metallic bullet fragments embedded in the left hip and proximal shaft of the femur as well as in the soft tissues of the left thigh, cause severe impairment to Muscle Group XIV.

2.  During the appeal period, the Veteran's left knee degenerative joint disease has not been manifested by subluxation or lateral instability, incapacitating exacerbations, limitation of motion on flexion to 30 degrees or less, limitation of motion on extension to 15 degrees or more, impairment of the tibia or fibula, ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or genu recurvatum.

3.  During the appeal period, the Veteran's left hip degenerative joint disease has not been manifested by malunion or fracture of the femur, left hip ankylosis, or flail joint.

4.  The residuals of an accidental laceration to the left calf during resection of the lipoma include a painful scar.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for muscle injury due to left thigh gunshot wound with compound fracture of femur have been met.  38 U.S.C.A. §§ 1155 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5314, 5315 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5010 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for left hip degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5255-5010 (2014).

4.  The criteria for a 10-percent evaluation for left calf scar have been met.  38 U.S.C.A. §§ 1155 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5314, 5315 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  

With respect to the issue of entitlement to an evaluation in excess of 30 percent for muscle injury due to left thigh gunshot wound with compound fracture of femur, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2013. 

With respect to the remaining issues on appeal, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With respect to the issue of entitlement to an evaluation in excess of 30 percent for muscle injury due to left thigh gunshot wound with compound fracture of femur, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for degenerative joint disease of the left knee, degenerative joint disease of the left hip, and scar residuals of laceration of left calf.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Muscle Injury

The Veteran's residuals of muscle injury due to left thigh gunshot wound with compound fracture of femur are currently rated as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5314 as an injury to the Muscle Group XIV, the anterior thigh muscle group which include the Sartorius, the rectus femoris, the vastus externus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.  The functions of these muscles are extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, Diagnostic Code 5314. 

The Board notes that a September 2012 Decision Review Officer decision granted a temporary total (100 percent) rating for the period September 9 2009 through December 31, 2009.  The 30 percent rating resumed as of January 1, 2010.

Under Diagnostic Code 5314, a 30 percent rating is warranted for moderately severe injury and a 40 percent rating is warranted for severe injury.  Id.

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56, are as follows:

 (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

 (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

 (d) Under diagnostic code 5314, disabilities resulting from muscle injuries shall be classified as ... moderately severe or severe as follows:

 (3) Moderately severe disability of muscles -- (i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii)  Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

 (4) Severe disability of muscles -- (i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

The Veteran's service treatment records indicate that he suffered a penetrating fragment wound to the left thigh on February 5, 1968 from hostile forces small arms fire in Vietnam.  The wound was debrided, primary closure performed that same day, and a spica cast applied.  On February 9, 1968, he was evacuated to the continental United States where he was hospitalized for 11 days in Fort Riley, Kansas, where the wound was closed.  

The Veteran underwent VA examination in February 1969 at which time x-rays demonstrated residuals of an old well-healed fracture of the shaft of the femur and numerous opaque foreign bodies of metallic density.  Physical examination demonstrated two small round nondepressed and nonadherent scars on either side of the distal portion of the knee representing the sites of insertion of traction pins.  In the upper anterior thigh, there was a 12-centimeter by one centimeter scar in an oblique direction on the anteromedial aspect of the upper thigh and a 21-centimeter by 1-centimeter scar immediately inferior to and parallel to the other scar.  Neither of these scars was depressed or adherent.  There was a three-centimeter atrophy of the thigh muscles on the left and on testing of the left quadriceps strength there was a marked reduction in the extensor strength.    

VA treatment records indicate that in April 2009, the Veteran presented to the Emergency Department with complaints of swelling and pain to his left thigh off and on for several months.  The Veteran was seen in August 2009 for an orthopedic surgery consultation for his left thigh mass.  The Veteran reported that after his gunshot wound healed, he essentially had no issue with his leg other than a limp and occasional paresthesias over the last 30 years.  On physical examination, the Veteran had swelling with a palpable firm mass in his left thigh anteromedial and just distal to the mid portion of his thigh.  The Veteran had normal strength in hip flexion, quadriceps, hamstrings, tibialis anterior, gastroc soleus, and EHL.  Sensation was intact to light touch distally, and his other compartments were soft.    The provider noted that CT scan of the left lower extremity and AP and lateral of the left femur showed multiple metallic fragments, atrophy of the vastus lateralis and vastus medialis, and fluid collection which was encapsulated.  An open biopsy was completed, and pathology showed it to be a lipoma.  In October 2009, the Veteran underwent an open resection of the lipoma thigh mass.  He also had a piece of shrapnel in his knee removed.

The Veteran underwent VA examination in July 2010 at which time he complained of pain in the left lateral thigh status post excision of a lipoma.  The examiner noted that the Veteran had a slight limp favoring his left lower extremity, that he stood with basically normal alignment in the frontal plain, but that on side view, he did have a noticeable recurvatum deformity of the femur which throws the left knee into slight hyperextension.  Slight malunion of the left femur was noted.  X-rays of the left femur showed multiple metallic gunshot fragments within the soft tissues of the left thigh and a healed fracture deformity of the proximal one third of the femoral diaphysis.  No acute fractures or dislocations were present.  

The Veteran underwent VA examination in November 2012 at which time he demonstrated normal strength in knee flexion, knee extension, hip flexion, hip abduction, and hip extension.  There was no malunion or nonunion of the femur.  X-rays showed multiple metallic bullet fragments embedded in the left hip and proximal shaft of the femur. 

The Veteran underwent VA examination in March 2014 at which time the examiner noted that the Veteran had an injury to muscle groups XIV and XV.  The examiner noted that the Veteran's muscle injuries did not affect muscle substance or function but noted that he had occasional lower threshold of fatigue.  On physical examination, the Veteran demonstrated normal strength in knee flexion, knee extension, hip flexion, hip abduction, and hip extension; and there was no atrophy.  

Despite the fact that the Veteran has consistently demonstrated normal muscle strength on physical examination, in light of the evidence which indicate evidence of atrophy of the vastus lateralis and vastus medialis in addition to the presence of multiple metallic bullet fragments embedded in the left hip and proximal shaft of the femur as well as in the soft tissues of the left thigh, the Board finds that the Veteran's residuals of gunshot wound of the left thigh approximate the criteria for a severe injury to Muscle Group XIV.  

The Veteran, however, is not entitled to separate ratings under both Diagnostic Codes 5314 and 5315 since to do so would be to act on the same joints, the hip and knee.  See 38 C.F.R. § 4.55(e) (2014).    

Consequently, a 40-percent disability rating equating to a "severe" Group XIV muscle injury for residuals of the Veteran's gunshot wound to the left thigh is warranted.  A 40 percent rating is the maximum schedular rating which can be assigned under Diagnostic Code 5314 for severe injury to Muscle Group IV. 38 C.F.R. § 4.73, Diagnostic Code 5314.  

Left Knee

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Codes 5257-5010 recurrent subluxation or instability and arthritis due to trauma.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, if there is slight recurrent subluxation or lateral instability, a 10 percent rating is warranted.  If there is moderate recurrent subluxation or lateral instability, a 20 percent rating is warranted.  

The criteria pertinent to rating disabilities involving degenerative and traumatic arthritis, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, respectively, provide that such disabilities will be rated on the basis of limitation of motion of the affected joint(s).  When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Also, a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion. For these purposes, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f) (2014).

Although Diagnostic Code 5003 does not define what constitutes an "incapacitating exacerbation," the analogous term "incapacitating episode" is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014) (an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician); see also 38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354, Notes (2) (2014) ("incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician).

Under Diagnostic Code 5260, limitation of the leg on flexion to 45 degrees is evaluated as 10 percent disabling and to 30 degrees is evaluated as 20 percent disabling.  Under Diagnostic Code 5261, limitation of motion on extension to 10 degrees is evaluated as 10 percent disabling and to 15 degrees is evaluated as 20 percent disabling. 

VA treatment records indicate that in August 2009 the Veteran demonstrated a hyperextension of the left knee.  The provider noted that it was difficult to determine if the Veteran had a true ligamentous laxity of the knee versus structural deformity after his femur malunion.  Physical examination demonstrated that the knee was stable to varus and valgus stress and anterior and posterior drawer.  In September 2009, the Veteran demonstrated full range of motion of his left knee.  In December 2009, active left knee range of motion was from 5 degrees hyperextension through 102 degrees of flexion.  At the end of December 2009, the Veteran demonstrated full left knee motion.

At the July 2010 VA examination, physical examination of the left knee demonstrated no swelling, tenderness, or deformity.  Flexion was to 140 degrees, and extension was to zero degrees.  The ligaments were stable to a varus-valgus stress, and McMurray test was negative.

At the November 2012 VA examination, the Veteran reported that approximately two days per month, he had to avoid physical activity because of knee pain.  Physical examination demonstrated left knee flexion was to 120 degrees with no objective evidence of painful motion.  There was no limitation of extension, and no objective evidence of painful motion.  There was no additional limitation of motion after repetitive-use testing.  The examiner noted that the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  As noted above, muscle strength was normal in flexion and extension.  Joint stability tests were normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran used an elastic bandage on his left knee during exercise.  

At the March 2014 VA examination, the Veteran reported that he was having pain more than twice weekly, and his pain goes from 0/10 to 8/10.  On physical examination, left knee flexion was to 120 degrees with no objective evidence of painful motion.  There was no limitation of extension, and no objective evidence of painful motion.  There was no additional limitation of motion after repetitive-use testing.  The examiner noted that the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  As noted above, muscle strength was normal in flexion and extension.  Joint stability tests were normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.  

As there are no clinical findings of left knee instability on evaluations conducted in July 2010, November 2012, and March 2014, a higher evaluation is not warranted under Diagnostic Code 5257. 

Moreover, there is no evidence of record establishing occasional incapacitating exacerbations required for the higher evaluation of 20 percent under Diagnostic Code 5010.  At the July 2010 VA examination, the Veteran reported that he had pain in both knees, worse on the right than on the left aggravated by prolonged standing and walking and relieved with rest.  At the November 2012 VA examination, the Veteran reported daily moderate pain of both knees lasting throughout the day.  The Veteran noted that he avoided physical activity approximately two days per months because of flare-ups of knee pain.  At the March 2014 VA examination, the Veteran reported that twice weekly his knee pain flares.  The Veteran stated that he used Aleve three to four times a week.  Thus, the Veteran did not report, and the evidence does not demonstrate, treatment by a physician and prescribed bedrest.

With respect to limitation of motion, at the VA examinations in July 2010, November 2012, and March 2014, at its worst, the Veteran's left knee demonstrated flexion to 120 degrees and full extension.  Such impairment does not warrant the assignment of an evaluation in excess of 10 percent under either Diagnostic Codes 5260 or 5261. 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, the evidence of record reveals complaints of left knee pain.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment to the degree that would warrant an increased evaluation.  In this case, the Board finds that any exacerbations the Veteran has with his left knee are contemplated by the 10 percent rating.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.").  Even when considering the Veteran's complaints of pain, the criteria for the higher rating based on the Veteran's range of motion are not met.

The left knee disability may also be evaluated under Diagnostic Code 5262, used for evaluating impairment of the tibia and fibula.  Under that code, a 40 percent rating is warranted for nonunion, with loose motion, requiring brace.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability, and a 10 percent rating is warranted for malunion with slight knee or ankle disability.  In this case, however, the Veteran does not have malunion or nonunion of the tibia or fibula.  

In addition, the Veteran does not have ankylosis of his left knee, dislocated semilunar cartilage, removal of semilunar cartilage, or genu recurvatum; therefore, application of Diagnostic Codes 5256, 5258, 5259, and 5263 is not warranted. 

Consequently, a disability evaluation in excess of 10 percent for left knee degenerative joint disease is not warranted.  

Left Hip

The Veteran's left hip disability has been rated as 10 percent disabling under Diagnostic Codes 5255-5010 impairment of the femur and arthritis due to trauma.  

Under Diagnostic Code 5255, a 10 percent rating applies to malunion of the femur with slight knee or hip disability; a 20 percent rating applies to malunion of the femur with moderate knee or hip disability; and a 30 percent rating applies to malunion of the femur with marked knee or hip disability.  A 60 percent rating applies to fracture of the surgical neck of the femur with false joint.  A fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weight-bearing preserved with the aid of a brace also warrants a 60 percent evaluation.  A fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; and a 20 percent rating where flexion is limited to 30 degrees.  Diagnostic Code 5253 provides a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

A full hip range of motion is defined as 0 to 125 degrees of hip flexion, and 0 to 45 degrees of hip abduction. See 38 C.F.R. § 4.71, Plate II (2012).

VA treatment records indicate that at the end of December 2009, the Veteran had full motion of his left hip.

At the July 2010 VA examination, physical examination of the left hip demonstrated flexion was to 100 degrees, internal and external rotation to 45 degrees, abduction to 45 degrees, and adduction to about 30 degrees.  All motion was without pain.

At the November 2012 VA examination, left hip flexion was to 95 degrees with painful motion at 80 degrees.  Left hip extension was greater than five degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Adduction was limited such that the Veteran could not cross his legs.  After repetitive-use testing, flexion was to 90 degrees.  The examiner noted that the Veteran had additional limitation of motion following repetitive testing and functional loss and/or functional impairment of the hip and thigh including less movement than normal and pain on movement.  As noted above, muscle strength was normal in flexion, abduction, and extension.  There was no ankylosis, and there was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

At the March 2014 VA examination, left hip flexion was to 110 degrees with no objective evidence of painful motion.  Left hip extension was zero with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation of motion following repetitive testing.  There was functional loss and/or functional impairment of the hip and thigh including less movement than normal and interference with sitting, standing, and /or weight-bearing.  Muscle strength was normal in flexion, abduction, and extension.  There was no ankylosis, and there was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

As there are no clinical findings of malunion or a fracture of the femur on evaluations conducted in July 2010, November 2012, and March 2014, a higher evaluation is not warranted under Diagnostic Code 5255. 

Moreover, there is no evidence of record establishing occasional incapacitating exacerbations required for the higher evaluation of 20 percent under Diagnostic Code 5010.  At the July 2010 VA examination, the Veteran reported that he had been experiencing some pain in both hips.  At the November 2012 VA examination, the Veteran reported daily moderate left hip pain that was constant each day.  The Veteran noted that he avoided physical activity approximately two days per months because of flare-ups of hip pain.  At the March 2014 VA examination, the Veteran reported that twice weekly his hip pain flares.  The Veteran stated that he used Aleve three to four times a week.  Thus, the Veteran did not report, and the evidence does not demonstrate, treatment by a physician and prescribed bedrest.

With respect to limitation of motion, at the VA examinations in July 2010, November 2012, and March 2014, at its worst, the Veteran's flexion was limited to 90 degrees; and there was never evidence of limitation of abduction with motion lost beyond 10 degrees.  Such impairment does not warrant the assignment of an evaluation in excess of 10 percent under either Diagnostic Codes 5252 or 5253. 

The Board recognizes that the Veteran could not cross his legs at the November 2012 examination.  Such limitation of hip adduction could be assigned a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  However, this would not result in a higher rating.  The current 10 percent rating is assigned because the Veteran has left hip arthritis and painful but noncompensable limitation of left hip motion.  If a 10 percent rating were to be assigned for limitation of left hip adduction the Veteran would be receiving compensation for limitation of left hip motion and would no longer be eligible for the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5030.  Simply put, he can be assigned a 10 percent rating for limitation of adduction or a 10 percent rating for painful motion of the hip, but not both.  

Although the evidence of record reveals complaints of hip pain, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment to the degree that would warrant an increased evaluation.  In this case, the Board finds that any exacerbations the Veteran has with his left hip are contemplated by the 10 percent rating.  Even when considering the Veteran's complaints of pain, the criteria for the higher rating based on the Veteran's range of motion are not met.

The left hip disability may also be evaluated under Diagnostic Codes 5250 and 5254 for ankylosis of the hip and flail joint, respectively.  In this case, as the Veteran does not have either ankylosis of his left hip or flail joint, application of Diagnostic Codes 5250 and 5254 is not warranted. 

Consequently, a disability evaluation in excess of 10 percent for left hip degenerative joint disease is not warranted.  

Left Calf Scar

The Veteran's left calf scar has been rated as noncompensably disabling under Diagnostic Code 7805 for other scars.  38 C.F.R. § 4.118.  Pursuant to Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804, are to be evaluated under an appropriate Diagnostic Code.  

The record indicates that an accidental laceration was sustained to the left calf during resection of the lipoma. 

At the July 2010 VA examination, physical examination demonstrated an eight-centimeter well-healed superficial scar.  It was nontender, non adherent, and did not limit movement.  The examiner noted that there was no breakdown and no keloid formation.  The examiner stated, 

As far as the little cut on the calf, which the patient sustained at the time of surgery, it is healed, it is nontender.  The cosmetic significance is pretty minimal, ... and I think it can be just totally dismissed as far as any clinical significance is concerned.

Diagnostic Code 7800 is not applicable because the Veteran's left calf scar is not located on his head, face, or neck.  Id.  Diagnostic Code 7801 is not applicable as the scar is not deep, is linear, and has an area less than 6 square inches (39 sq. cm.).  Diagnostic Code 7802 is not applicable as the scar is linear and has an area less than 144 square inches (929 sq. cm.).  Id.   

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118.  A 20 percent rating requires three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  Id. 

In the Veteran's Notice of Disagreement received by VA in December 2010, he stated that he did not consider the left calf scar to be insignificant as he continues to have pain in the area of the scar.  The Veteran is competent to report an observable symptom such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement is also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Therefore, a 10 percent disability rating is warranted for his left calf scar under Diagnostic Code 7804.  To this extent, the appeal is granted.  38 C.F.R. § 4.7.  However, a 20 percent rating is not warranted because the Veteran does not have more than two painful calf scars, nor has he asserted such.  38 C.F.R. § 4.118. 

Consequently, a 10-persent disability rating for the Veteran's left calf scar is warranted.  

Additional Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected residuals of muscle injury due to left thigh gunshot wound with compound fracture of femur, left hip degenerative joint disease, left knee degenerative joint disease, or left calf scar present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the Veteran's left thigh muscle, left hip, left knee, and left calf scar disabilities.  The rating criteria contemplate not only his symptoms but the severity of his disability.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected muscle injury due to left thigh gunshot wound with compound fracture of femur, degenerative joint disease of the left hip, degenerative joint disease of the left knee, and scar residual of laceration to left calf, the Veteran is in receipt of service connection for posttraumatic stress disorder, right hip strain, tinnitus, and bilateral hearing loss.  However, at present, these issues are not on appeal before the Board as part of any increased rating claim.  In any event, at this juncture, even considering the combined impact of all of the Veteran's service-connected disabilities, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  There has been no allegation to the contrary by either the Veteran or his representative.





ORDER

Entitlement to an evaluation of 40 percent for muscle injury due to left thigh gunshot wound with compound fracture of femur is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to a 10 percent evaluation for scar residual of laceration to left calf is granted, subject to the law and regulations governing the payment of monetary benefits.





______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


